Citation Nr: 1827742	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thrombophlebitis of both lower extremities.  


REPRESENTATION

Veteran represented by:  Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to February 1971, with additional service in the Reserves.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015 a videoconference hearing was held before the undersigned; a transcript is associated with the claims file.  In November 2015, the Board remanded the case to the RO/AOJ (agency of original jurisdiction) for additional development.  

The Veteran has initiated an appeal of additional issues, but as they are in various stages of development at the RO, they have not been certified on appeal to the Board and will not be addressed in this decision.  For example, the Veteran filed a notice of disagreement with a March 2017 rating decision denial of a temporary total rating for convalescence following lumbar spine surgery (under 38 C.F.R. § 4.30) and a July 2017 rating decision denial of service connection for a cervical spine disability.  As the AOJ has not issued statements of the case (SOCs) addressing those issues, they are not in proper appellate status for Board consideration.  The RO is also currently developing issues seeking a higher rating for a lumbar spine disability and to a total disability rating based on individual unemployability due to service-connected disability.  

Moreover, as was noted in the November 2015 Board remand, the issue of entitlement to service connection for a gall bladder disability was raised during the August 2015 Board hearing but has not yet been adjudicated.  Further, it was not clear from the Veteran's testimony if he was raising a claim of entitlement to benefits under 38 U.S.C. § 1151, specifically whether vocational rehabilitation caused or aggravated thrombophlebitis.  In November 2015 the Board referred these matters to the AOJ for clarification and any appropriate action; it does not appear that any action has been taken on the matters.  Thus, they are again referred to the AOJ.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2015 the Board remanded this case to the AOJ to obtain any additional service treatment records (STRs) and for another VA examination with medical opinion, among other things.  Not all actions sought were completed.  For example, regarding STRs, the AOJ was requested to seek clinical records including inpatient records from the Rickenbacker and Wright-Patterson Air Force Bases (AFBs) for the period of 1975-76.  While requests for these records were submitted, the only response received was in relation to records from Wright-Patterson AFB dated in 1976 (a search for these records was negative).  Therefore, it must further be determined whether any of the other records may be available.  Furthermore, the Veteran underwent a VA examination in March 2016, as directed, but the examination was by a certified nurse practitioner rather than a vascular surgeon, as requested.  While an addendum report by a vascular surgeon was received in March 2018, his findings were not completely responsive to the questions posed in the Board's remand, especially regarding whether the Veteran's current claimed disability is secondary to his service-connected lumbar spine disability.  His conclusion also appears to be based on an inaccurate factual basis, as he asserted that the Veteran's DVTs began after a motor vehicle accident (MVA), as documents in the file show that the Veteran was treated for DVTs in the 1990s and his MVA occurred in March 2001.  Given these deficiencies in development, the case must be returned to the AOJ for further development.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should arrange for exhaustive development for all STRs related to the Veteran's alleged treatment for phlebitis or leg pain following his 1975 line-of-duty fall/injury, to include 1975/1976 records of treatment at Rickenbacker AFB and 1975 records of treatment at Wright-Patterson AFB, to include any storage facility at those bases where such records may have been retired.  If treatment records from such facilities are not available, it should be so noted in the record and the scope of the search should be stated for the record.  

2.  The AOJ should obtain for the record updated (since March 2018) records of all VA treatment the Veteran has received for phlebitis, thrombophlebitis, or DVT.  The AOJ should ask him to provide medical releases, authorizing VA to obtain any private treatment records on his behalf, if there are any extant .  The Veteran should be notified if any of the records are unavailable.  

3.  When the above development is completed, the AOJ should arrange for a vascular surgeon to provide an opinion regarding the nature and likely etiology of any vascular/circulatory disability of the Veteran's bilateral lower extremities.  The examiner is asked to :  

(a).  Identify each vascular/lower extremity circulatory disability entity found, to include consideration of phlebitis, thrombophlebitis, and (recurrent) DVTs.  

(b).  Identify the likely etiology for each vascular/circulatory disability entity.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such was incurred in or aggravated by the Veteran's active service, or was caused or aggravated (i.e., increased in severity beyond natural progression) by his service-connected lumbar spine disability including treatment for the lumbar spine disability, such as by surgery?  In the response, the examiner should address the following contentions of the Veteran:  

i.  his leg pain (which he is competent to report) continued following separation from service; 

ii.  he was told by a medical professional that his complaints of leg pain/phlebitis in service were consistent with DVT at that time;

iii.  treatment for leg pain occurred post-service, but was not differentiated (in medical records) from the treatment for back pain;

iv.  his current thrombophlebitis was previously mis-diagnosed as nerve pain; and 

v.  his DVTs were not diagnosed earlier (i.e., in service) because equipment/testing necessary to establish such diagnosis was not available at that time.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.  The examiner should specifically include comment on pertinent elements of the March 2010, March 2016, and March 2018 medical opinions that are already in the record, expressing agreement or disagreement and explaining the rationale for the agreement or disagreement [the examiner should note that the March 2010 opinion did not consider the Veteran's lay contentions and that the March 2018 opinion appears to be based on an inaccurate factual basis particularly as to the onset date of the Veteran's DVTs].  
4.  When the above development is completed, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).  

